internal_revenue_service number release date index number u i l no cc p si 5-plr-119611-00 date legend coop state a state b corp b corp c b c d dear this is in response to your letter dated date submitted on behalf of coop requesting a ruling under subchapter_t of the internal_revenue_code on a transaction described below coop was incorporated in b in state a coop is engaged principally in the distribution of c products and related general merchandise products coop primarily does business with patrons who qualify and have been accepted as member-patrons the member-patrons are the shareholders of coop and are primarily independent d coop operates on a cooperative basis within the meaning of subchapter_t and allocates amounts to patrons on the basis of the business done with or for such patrons accordingly coop is taxable on a cooperative basis pursuant to subchapter_t of the code and coop has been treated as a cooperative for federal_income_tax purposes since its formation in b however certain subsidiaries of the coop do not operate on a cooperative basis coop’s capital stock consists of three classes designated class a shares class b shares and class c shares the total number of class a shares that coop is authorized to issue is big_number of which are issued and outstanding the total number of class b shares that coop is authorized to issue is big_number of which are issued and outstanding the coop is considering changing its form of organization from that of a state a corporation to that of a state b limited_liability_company an llc the board_of directors of coop has determined that a state b llc will have certain advantages over the conduct of the business as a state a corporation as a state a corporation the coop is subject_to the provisions of the state a corporations code including section which limits the ability of coop to make distributions including distributions to repurchase its own shares section permits repurchase only when retained earnings as determined under generally_accepted_accounting_principles equal or exceed the amount of any proposed distribution historically through the operations of its subsidiaries the coop has maintained sufficient retained earnings to accomplish its share repurchase program as set forth in its articles and bylaws as a result of expenses associated with the merger with corp b and current operating losses of corp b subsidiaries as well as operating losses of retail stores owned by coop including stores acquired from corp c for resale to members or others the coop’s retained earnings have been depleted such that they are inadequate to permit repurchase of coop shares an alternative repurchase test permitted under section based on the ratio of assets to liabilities cannot be met since the coop relies heavily on borrowings to finance its operations the requirements of section are unique to state a corporations and are not typical of the corporate laws of other states or of the laws governing repurchase of shares by llcs organized in either state a or state b state the state b law applicable to share repurchases by state b corporations and state b llcs and the state a law applicable to share repurchase by llcs base the entities’ ability to repurchase shares upon a determination of whether after giving effect to the distribution the fair value of the assets of the entity exceed the total liabilities of the entity the board_of directors believes that such a governing principle will enable coop to continue to repurchase shares in accordance with the provisions of its articles and bylaws so long as the board_of directors is able to make the determination required by state b law reorganizing coop as a state b corporation rather than as a llc would not result in the application of state b law regarding distributions instead the pseudo- foreign_corporation provisions of the state a corporations code would apply so as to require that state a corporate law regarding distributions continue to apply in contrast no similar principle of state a law would require that state a rather than state b law regarding distributions apply if coop is reorganized as a state b llc instead the principles of state b law regarding distributions would apply to a state b llc coop would accomplish the change in form to a state b llc in the following manner a coop would form an llc by the filing of a certificate of formation with the secretary of state of the state of state b the name of the llc would be substantially identical to coop’s name as the organizer coop would adopt bylaws as the operating_agreement of the llc the provisions of the certificate of formation and bylaws of the llc would be substantially the same as the provisions of the amended and restated articles of incorporation and the bylaws of coop with respect to capital structure voting rights board size and board authority with the exception that the provisions authorizing class c shares one share held by each director would be eliminated b the llc will make an election under sec_301_7701-3 of the regulations to be taxed as an association effective as of the date of the llc’s organization c coop and the llc will then enter into an agreement and plan_of_reorganization pursuant to the terms of such agreement coop will be merged in the llc and all issued and outstanding class a and class b shares of coop respectively will be converted into the right to receive the same number of class a and class b shares of the llc the reorganization and the class c shares will be converted into the right to receive dollar_figure per share in cash as a result the shareholdings of member patrons in the llc immediately following the reorganization will be identical to their shareholdings in coop immediately prior to the reorganization for the foreseeable future following the reorganization the llc directly and through its wholly-owned subsidiaries will continue the operations of coop in substantially the same manner as coop had done previously coop represents that the reorganization will qualify as a tax-free reorganization under sec_368 coop further represents that following the reorganization the llc will continue to operate on a cooperative basis ruling requested coop requests a ruling that upon the reorganization the llc will be treated as a cooperative under subchapter_t of the code sec_1381 of the code and sec_1_1381-1 of the regulations promulgated thereunder provide that subchapter_t applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of the business done with or for such patrons emphasis added sec_301_7701-2 of the regulations provides that an llc that elects to be taxed as an association is treated as a corporation for all federal tax purposes revproc_2000_3 sec_3 states that the service will not rule whether a transaction constitutes a reorganization under code sec_368 but that policy extends only to the consequences of qualification under that section such as non-recognition of gain_or_loss and carryover of basis accordingly that rule should not prevent the service from issuing the requested ruling that the llc will be treated as a cooperative under subchapter_t of the code following the reorganization as noted above the taxpayer has represented that to the best of its knowledge the transaction will qualify as a reorganization within the meaning of sec_368 subchapter_t applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of the business done with or for such patrons coop currently conducts business as a cooperative and allocates patronage_dividends to patrons on the basis of the patronage based business done with or for such patrons accordingly coop is taxed on a cooperative basis pursuant to subchapter_t of the code following the reorganization the llc will continue operating as a cooperative with respect to business done on a cooperative basis and will allocate patronage_dividends to patrons on the basis of the patronage business done with or for such patrons the llc will elect to be taxed as an association effective as of the date of its organizations and under sec_301_7701-2 of the regulations will be treated as a corporation for all federal tax purposes hence the llc should be taxed on a cooperative basis pursuant to subchapter_t of the code accordingly we rule that upon the reorganization the llc will be treated as a cooperative under subchapter_t of the code provided it continues to operate on a cooperative basis this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted with the ruling_request a copy of this letter is being sent to coop and a second representative sincerely yours walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs special industries
